          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 1 of 38




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JUSTIN VERGER, Individually and on                     Case No.
Behalf of All Others Similarly Situated,

                              Plaintiff,               CLASS ACTION COMPLAINT

                      v.
                                                       JURY TRIAL DEMANDED
MULTIPLAN CORPORATION f/k/a
CHURCHILL CAPITAL CORP. III,
MICHAEL KLEIN, JAY TARAGIN,
MARK KLEIN, MICHAEL ECK,
GLENN R. AUGUST, PAUL GALANT,
JEREMY PAUL ABSON, MALCOLM S.
McDERMID, KAREN G. MILLS,
BONNIE JONAS, MARK TABAK,
DAVID REDMOND, M. KLEIN AND
COMPANY, CHURCHILL SPONSOR
III, LLC, and THE KLEIN GROUP LLC,

                               Defendants.


       Plaintiff Justin Verger (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted by

and through Plaintiff’s attorneys, which included, among other things, a review of the Defendants’

public documents, conference calls and announcements made by Defendants, United States

(“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases published

by and regarding MultiPlan Corporation f/k/a Churchill Capital Corp. III (“Churchill III” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.


                                                  1
            Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 2 of 38




                                  NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of: (i) all

purchasers of Churchill III securities between July 12, 2020 and November 10, 2020, inclusive

(the “Class Period”); and (ii) all holders of Churchill III Class A common stock entitled to vote on

Churchill III’s merger with and acquisition of Polaris Parent Corp. and its consolidated subsidiaries

(collectively, “MultiPlan”) consummated in October 2020 (the “Merger”).

       2.       Churchill III was formed in October 2019 as a blank check company. A blank

check company is sometimes referred to as a special purpose acquisition vehicle, or “SPAC,” and

does not initially have any operations or business of its own. Rather, it raises money from investors

in an initial public offering and then uses the proceeds from the offering to acquire business or

operational assets, usually from a private company that does not publicly report financial or

operating results.

       3.       On or about February 14, 2020, Churchill III completed its initial public offering,

selling 110 million ownership units to investors for gross proceeds of $1.1 billion (the “IPO”).

Each unit was priced at $10 and consisted of one share of Class A common stock and one-fourth

of one warrant to purchase Class A shares. Each whole warrant entitled the holder to purchase

one share of Churchill III Class A common stock at $11.50 per share.

       4.       In July 2020, Churchill III announced that it had entered into a preliminary

agreement, subject to shareholder approval, to merge with MultiPlan, a New York-based data

analytics end-to-end cost management solutions provider to the U.S. healthcare industry.

MultiPlan’s customers include large national insurance companies, provider-sponsored health

plans, bill review companies, Taft-Hartley plans, and other entities that pay medical bills in the

commercial healthcare, government, workers’ compensation, auto, medical, and dental markets.




                                                  2
            Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 3 of 38




       5.       On October 7, 2020, shareholders voted to approve the Merger at a special

shareholders meeting.

       6.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operations, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) MultiPlan

was losing tens of millions of dollars in sales and revenues to Naviguard, a competitor created by

one of MultiPlan’s largest customers, UnitedHealthcare, which threatened up to 35% of the

Company’s sales and 80% of its levered cash flows by 2022; (ii) sales and revenue declines in the

quarters leading up to the Merger were not due to “idiosyncratic” customer behaviors as

represented, but rather due to a fundamental deterioration in demand for MultiPlan’s services and

increased competition, as payors developed competing services and sought alternatives to

eliminating excessive healthcare costs; (iii) MultiPlan was facing significant pricing pressures for

its services and had been forced to materially reduce its take rate in the lead up to the Merger by

insurers, who had expressed dissatisfaction with the price and quality of MultiPlan’s services and

balanced billing practices, causing the Company to cut its take rate by up to half in some cases;

(iv) as a result of all the foregoing, MultiPlan was set to continue to suffer from revenues and

earnings declines, increased competition, and deteriorating pricing dynamics following the

Merger; (v) as a result of all the foregoing, MultiPlan was forced to seek continued revenue growth

and to improve its competitive positioning through pricey acquisitions, including through the

purchase of HST for $140 million at a premium price from a former MultiPlan executive only one

month after the Merger; (vi) as a result of all the foregoing, Churchill III investors had grossly

overpaid for the acquisition of MultiPlan in the Merger, and MultiPlan’s business was worth far




                                                 3
            Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 4 of 38




less than represented to investors; and (vii) as a result of all the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       7.       On November 11, 2020, one month after the close of the Merger, short research

investment firm Muddy Waters published a report on Churchill III titled “MultiPlan: Private

Equity Necrophilia Meets The Great 2020 Money Grab” (the “Muddy Waters Report”). The

Muddy Waters Report was based on extensive non-public sources such as interviews with former

MultiPlan executives and other industry experts, as well as proprietary analysis. The Muddy

Waters Report revealed that MultiPlan was in the process of losing its largest client,

UnitedHealthcare, which was estimated to cost the Company up to 35% of its revenues and 80%

of its levered free cash flow within two years.

       8.       According to the Muddy Waters Report, MultiPlan was in significant financial

decline because of its fundamentally flawed business model, which profited from excessively high

healthcare costs. UnitedHealth had purportedly launched a competitor, Naviguard, to reduce its

business with MultiPlan and bring the over-priced and conflicted services offered by MultiPlan in-

house. The Muddy Waters Report also accused MultiPlan of obscuring its deteriorating financial

position in presentations to investors by, among other things, manipulating cash reserves to show

inflated earnings figures in the years leading up to the Merger. The Muddy Waters Report also

stated that MultiPlan had suffered from material, undisclosed pricing pressures that had caused it

to slash the “take rate” it charged customers in half in some instances and falsely characterized

revenue declines as “idiosyncratic” when in fact they were due to sustained, negative pricing trends

afflicting MultiPlan’s business.

       9.       The Muddy Waters Report stated that the decline in MultiPlan’s sales left the

Company “no choice but to try to buy some form of revenue growth to mask eroding




                                                  4
          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 5 of 38




fundamentals.” Indeed, MultiPlan had just recently announced the acquisition of healthcare

technology company HST for $140 million, which performed similar functions to those offered by

Naviguard.    The Muddy Waters Report described HST as “an attempt to buy an inferior,

significantly smaller Naviguard stand-in, and at a premium price” from a former MultiPlan

executive.

       10.     As a result of this news, the price of Churchill III securities plummeted. By

November 12, 2020, the price of Churchill III Class A common stock fell to a low of just $6.12

per share, nearly 40% below the price at which shareholders could have redeemed their shares at

the time of the shareholder vote on the Merger.

       11.     The price of Churchill III stock has remained depressed despite MultiPlan’s efforts

to deny the allegations of the Muddy Waters Report.

                                 JURISDICTION AND VENUE

       12.     The claims asserted herein arise under Sections 10(b), 14(a), and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b), 78n(a), and 78t(a); SEC Rule 10b-5, 17 C.F.R. §240.10b-5;

and SEC Rule 14a-9, 17 C.F.R. §240.14a-9.

       13.     This Court has jurisdiction over the subject matter of this action pursuant to Section

27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.

       14.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act.

The acts and transactions giving rise to the violations of law complained of occurred in this Judicial

District, including the creation and dissemination of the false and misleading statements detailed

herein. Churchill III and MultiPlan both maintained headquarters in this Judicial District before

and after the Merger. Furthermore, the Churchill III securities that are the subject of this action

were traded in this Judicial District.




                                                  5
          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 6 of 38




       15.     In connection with the acts and conduct alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the mails and interstate wire and telephone communications.

                                             PARTIES

       16.     Plaintiff, as set forth in the attached Certification, acquired Churchill III securities

at artificially inflated prices during the Class Period, and/or held Churchill III Class A common

stock entitled to vote on the Merger, and was damaged upon the revelation of the alleged corrective

disclosures.

       17.     Defendant Churchill III is a blank check company that merged with MultiPlan, a

healthcare cost specialist. The Company’s Class A common shares trade in New York on the New

York Stock Exchange (“NYSE”) under the symbol “MPLN,” and its public warrants trade under

the symbol “MPLN.WS.” Prior to the Merger, Churchill III Class A stock traded under the symbol

“CCXX,” its public warrants traded under the symbol “CCXX.WS,” and its ownership units,

which contained both stock and fractional warrants, traded under the symbol “CCXX.U.”

       18.     Defendant Michael Klein was the Chief Executive Officer (“CEO”) and Chairman

of the Board of Directors (the “Board”) of Churchill III prior to the Merger and remained a

Churchill director following the Merger. Michael Klein is also the founder and a managing partner

of Defendant M. Klein and Company.

       19.     Defendant Jay Taragin (“Taragin”) served as the Chief Financial Officer (“CFO”)

of Churchill III prior to the Merger. Taragin is also the CFO of Defendant M. Klein and Company.

       20.     Defendant Mark Klein served as a member of the Board at the time of the Merger.

Mark Klein is also a managing partner of Defendant M. Klein and Company.

       21.     Defendant Michael Eck (“Eck”) served as a member of the Board at the time of the

Merger. Eck is also a managing director of Defendant M. Klein and Company.


                                                  6
          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 7 of 38




       22.     Defendant Glenn R. August (“August”) served as a member of the Board at the

time of the Merger. August was the CEO and founder of Oak Hill Advisors, L.P., a strategic

partner of Defendant M. Klein and Company at the time of the Merger.

       23.     Defendant Paul Galant (“Galant”) served as an Operating Partner of Churchill III

prior to the Merger and became the Company’s President of New Markets following the Merger.

       24.     Defendant Jeremy Paul Abson (“Abson”) served as a member of the Board at the

time of the Merger.

       25.     Defendant Malcolm S. McDermid (“McDermid”) served as a member of the Board

at the time of the Merger.

       26.     Defendant Karen G. Mills (“Mills”) served as a member of the Board at the time of

the Merger.

       27.     Defendant Bonnie Jonas (“Jonas”) served as a member of the Board at the time of

the Merger.

       28.     Defendants Michael Klein, Taragin, Mark Klein, Eck, August, Galant, Abson,

McDermid, Mills, and Jonas are collectively referred to herein as the “Churchill Individual

Defendants.”

       29.     Defendant Mark Tabak (“Tabak”) served as the Chairman and CEO of MultiPlan

prior to the Merger and as Chairman and CEO of Churchill III after the Merger.

       30.     Defendant David Redmond (“Redmond”) served as the CFO of MultiPlan prior to

the Merger and as CFO of Churchill III after the Merger.

       31.     Defendants Tabak and Redmond are collectively referred to herein as the

“MultiPlan Individual Defendants.”




                                               7
          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 8 of 38




       32.     The Churchill Individual Defendants and the MultiPlan Individual Defendants are

collectively referred to herein as the “Individual Defendants.”

       33.     Defendant M. Klein and Company (“M. Klein”) purports to be a “global strategic

advisory firm,” is a serial sponsor of blank check companies, and sponsored the initial public

offering for Churchill III through various related affiliates and investment vehicles.

       34.     Defendant Churchill Sponsor III, LLC (“Churchill III Sponsor”) is a limited

liability company established by M. Klein to sponsor Churchill III.

       35.     Defendant The Klein Group LLC (“KG”) is an affiliate of Defendants Michael

Klein, Churchill III Sponsor, and M. Klein and a wholly owned subsidiary of M. Klein.

       36.     Defendants M. Klein, Churchill III Sponsor, and KG are collectively referred to

herein as the “Blank Check Sponsor Defendants.”

       37.     Churchill III, the Individual Defendants, and the Blank Check Sponsor Defendants

are collectively referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       38.     Churchill III was formed in October 2019 as a blank check company. A blank

check company is sometimes referred to as a special purpose acquisition vehicle, or “SPAC,” and

does not initially have any operations or business of its own. Rather, it raises money from investors

in an initial public offering and then uses the proceeds from the offering to acquire a business or

operational assets, usually from a private company that does not publicly report financial or

operating results. As a result, investors in blank check companies rely on the skill, transparency,

and honesty of the blank check company’s sponsor to spend the offering proceeds to acquire a

fundamentally sound target company that offers attractive risk-adjusted returns for investors.




                                                 8
          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 9 of 38




       39.     On or about February 14, 2020, Churchill III completed the IPO. Each unit was

priced at $10 and consisted of one share of Class A common stock and one-fourth of one warrant

to purchase Class A shares. Each whole warrant entitled the holder to purchase one share of

Churchill III Class A common stock at $11.50 per share.

       40.     The IPO was sponsored by Defendant M. Klein, a New York-based strategic

advisory firm owned and controlled by Defendants Michael Klein, Mark Klein, and other

Company insiders. Defendant M. Klein is one of the most prolific creators of blank check

companies in the world, having launched at least seven such companies since September 2018,

which have raised billions of dollars from investors.

       41.     While Churchill III did not identify any target companies at the time of the IPO, the

IPO offering materials stated that the Company planned to pursue an acquisition that would

“generate attractive returns for shareholders and enhance value through selecting a high quality

target at an attractive valuation, negotiating favorable acquisition terms for our stockholders and

improving operational performance of the acquired company.” The IPO offering materials

repeatedly stated that Churchill III would benefit from the skill, diligence, connections, and

experience of Defendant M. Klein.        The IPO offering materials stated that, in evaluating

prospective target businesses, Churchill III, the Board, and the Blank Check Sponsor Defendants

would “conduct a thorough due diligence review which will encompass, among other things,

meetings with incumbent management and employees, document reviews, inspection of facilities,

as well as a review of financial, operational, legal and other information which will be made

available to us.”

       42.     The IPO offering materials provided “investment criteria” that Churchill III

purportedly used to evaluate target companies, which included the following:




                                                 9
           Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 10 of 38




              Generates Stable Free Cash-Flow. We will seek to acquire a business that
               has historically generated, or has the near-term potential to generate, strong
               and sustainable free cash flow.

              Would Benefit Uniquely from our Capabilities. We will seek to acquire a
               business where the collective capabilities of our management and sponsor
               can be leveraged to tangibly improve the operations and market position of
               the target.

              Is Sourced Through our Proprietary Channels. We do not expect to
               participate in broadly marketed processes, but rather will aim to leverage
               our extensive network to source our business combination.

              Has a Committed and Capable Management Team. We will seek to
               acquire a business with a professional management team whose interests
               are aligned with those of our investors and complement the expertise of our
               founder. Where necessary, we may also look to complement and enhance
               the capabilities of the target business’s management team by recruiting
               additional talent through our network of contacts.

              Has the Potential to Grow Through Further Acquisition Opportunities.
               We will seek to acquire a business that has the potential to grow
               inorganically through additional acquisitions.

       43.     Pursuant to the IPO prospectus, Churchill III was required to acquire a target

business with an aggregate fair market value of at least 80% of the assets held in trust from the

IPO proceeds and to do so within two years of the February 2020 IPO. In the event Churchill III

did not complete an initial business combination, the Company was obligated to redeem 100% of

its outstanding public shares equal to the aggregate trust proceeds plus interests. Moreover,

shareholders could redeem their shares at the time of the initial business combination if they did

not want to retain a continuing interest in the business after the transaction. If enough shareholders

redeemed their shares, a deal would not be economically feasible.

       44.     However, if Churchill III was successful in completing an initial business

combination within the allotted time frame, the Blank Check Sponsor Defendants and various

Company insiders would be richly rewarded. Churchill III had issued founder shares to the Blank



                                                 10
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 11 of 38




Check Sponsor Defendants in connection with the IPO equal to approximately 20% of the

Company’s outstanding common shares after the IPO.             These shares were automatically

convertible into Churchill III Class A common stock if, and only if, the Company completed its

initial business combination. The founder shares were valued at $305 million at the time of the

Merger and would expire worthless if the Blank Check Sponsor Defendants failed to convince

enough shareholders to vote to approve the Merger. The Blank Check Sponsor Defendants also

purchased 23 million private placement warrants in connection with the IPO that were worth

approximately $50 million by the time of the Merger that would expire worthless if a business

combination was not achieved. Each of the Churchill Individual Defendants also had direct or

indirect personal financial interests in the founder shares and warrants possessed by the Blank

Check Sponsor Defendants. In addition, Defendant KG was slated to receive over $30 million in

transaction and payment fees conditioned upon the completion of the Merger. As a result, the

Blank Check Sponsor Defendants and the Churchill Individual Defendants were highly

incentivized to complete an initial business combination and to convince shareholders to approve

the Merger.

       45.     In July 2020, Churchill III announced that it had entered into a preliminary

agreement, subject to shareholder approval, to merge with MultiPlan, a New York-based data

analytics end-to-end cost management solutions provider to the U.S. healthcare industry.

MultiPlan’s customers include large national insurance companies, provider-sponsored health

plans, bill review companies, Taft-Hartley plans, and other entities that pay medical bills in the

commercial healthcare, government, workers’ compensation, auto, medical, and dental markets.

MultiPlan fees are generally based on a percentage of savings achieved for its clients. MultiPlan’s




                                                11
          Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 12 of 38




revenues are highly concentrated in just a few clients, with its two largest customers accounting

for 35% and 20%, respectively, of MultiPlan’s fiscal 2019 revenues.

         46.   The Merger, initially valued at $5.7 billion, would be funded by the IPO proceeds

as well as billions of dollars in new debt and equity issuances. As a result, the Merger would be

substantially dilutive for Churchill III’s existing shareholders, who were estimated to receive only

4% to 16% of the combined Company following the Merger depending on the number of

shareholders who redeemed their shares.

         47.   On September 18, 2020, Churchill III issued the proxy statement for the Merger,

which urged shareholders to vote in favor of the deal and, as detailed below, contained numerous

materially false and misleading statements and omissions (the “Proxy”). The Proxy stated that

Churchill III had identified MultiPlan as a potential acquisition target soon after the IPO. By

March 3, 2020, only two weeks after the IPO, Defendant Michael Klein had already contacted

representatives of MultiPlan, including Defendant Tabak, to discuss a potential deal.

         48.   On the basis of the defective Proxy, on October 7, 2020, shareholders voted to

approve the Merger at a special shareholders meeting.           Because of the defective Proxy,

shareholders were prevented from the fully informed opportunity to redeem their shares as was

their right. The shares subject to redemption were valued in the Proxy at approximately $10 per

share.

         Materially False and Misleading Statements Issued During the Class Period

         49.   The Class Period begins on July 12, 2020, when Churchill III and MultiPlan issued

a joint press release announcing their agreement to combine. The release stated that the initial

enterprise value for MultiPlan was approximately $11 billion or 12.9x estimated 2021 adjusted

earnings before interest, taxes, depreciation, and amortization (“EBITDA”). The release described

the purported benefits to be gained from the deal in pertinent part as follows:


                                                12
        Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 13 of 38




       The capital from this transaction, combined with Churchill’s expertise, will enable
       MultiPlan to continue to enhance its core offerings to payers through a significant
       increase in its data analytics platform, extend into new payer customer segments
       and expand its platform, increasing the value MultiPlan provides to more than 700
       payers, their 60 million consumers and MultiPlan’s 1.2 million providers that serve
       them. Further, the transaction will better position MultiPlan to capitalize on the
       entire $50 plus billion total addressable market, rather than its current subset of $8
       billion, organically and through M&A.

       Mark Tabak, CEO of MultiPlan, stated, “I’m tremendously proud of the role
       MultiPlan plays in driving order, efficiency and fairness in healthcare payments.
       This transaction allows us to create payer value beyond the tech-enabled cost
       management and payment integrity services we offer today. As a public company,
       MultiPlan will have greater strategic and financial flexibility, making it better
       equipped to expand organically, through adjacent acquisitions and by investing in
       new technologies. We will deliver even more value for healthcare payers in
       particular, but also for their consumers and providers.”

                                               ***

       “We are pleased to partner with MultiPlan to drive its next phase of growth.
       MultiPlan is on the right side of healthcare, significantly reducing costs to insurers,
       employers and consumers,” said Michael S. Klein, Chairman and CEO of
       Churchill. “MultiPlan has an unmatched, long-term track record of customer
       satisfaction and delivering high returns to investors. This transaction will enable
       the Company to enhance its capital structure and position it for substantial
       incremental growth. MultiPlan fits perfectly with Churchill’s core mission to
       provide intellectual and financial capital to power the growth of great, market
       leading companies who operate in attractive industries, and can succeed more
       rapidly in the public markets with increased capital and the benefit of Churchill’s
       Operating and Strategic Partners.”

       MultiPlan pioneered innovative and mission-critical transaction processing
       services for healthcare payers, including the industry’s largest independent
       preferred provider network, that reduce medical spend, improve payment accuracy
       and advance their competitive position. MultiPlan’s data- and technology-driven
       services leverage the Company’s 40 years of claim data, national reach, expansive
       provider network, strong relationships, innovative intellectual property and modern
       scale technology platform to create value for all stakeholders in the healthcare
       ecosystem. Further, MultiPlan brings affordability and fairness, delivering
       approximately $19 billion in medical cost reduction on over 135 million claims –
       bringing savings to payers and consumers alike.

       50.    On August 18, 2020, Churchill III and MultiPlan jointly hosted an Analyst Day

with investors that was led by Defendants Michael Klein, Tabak, Redmond, and Galant. In his



                                                 13
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 14 of 38




prepared remarks, Defendant Tabak stated that MultiPlan had experienced significant historical

revenue growth, “consistent” customer growth, and was poised to seize additional “high growth”

opportunities as a result of the Merger. Defendant Tabak stated in pertinent part as follows:

       We have a proven track record with historical revenue growth of 6% to 7% annually
       since 2007, producing robust margins and a high conversion to free cash flow. Our
       growth is driven by consistent increase in the number of customers we serve. The
       growth in the number of claims that we receive. Medical inflation, the ever-
       increasing algorithms we develop to identify clinical and financial aberrations that
       drive overall savings. MultiPlan has additional growth opportunities in front of us.
       And as a result of this merger with Churchill into a public company, we will share
       these with you throughout the session today.

       We will enhance our existing business, extend our business into adjacent markets
       and to new customers, and expand the platform beyond payers, to providers and
       consumers, enlarging our TAM. We will increase our growth trajectory organically,
       and through a more aggressive focus on identifying accretive opportunistic M&A
       opportunities.

       All said, we will redeploy invest capital to drive MultiPlan’s growth rate beyond
       the 6% to 7% CAGR and build upon the proven track-record of generating robust
       margins and conversion to free cash flow.

       51.     In his prepared remarks, Defendant Michael Klein stressed the purportedly

“critical” services that MultiPlan provided to its clients and the dependable nature of the revenues

that would be received from MultiPlan’s largest clients, stating in pertinent part as follows:

       So we were quite taken by the customers’ view that MultiPlan was critical to them,
       was valuable to them, and was a company that they would be providing more of
       their internal and external business to MultiPlan over the coming years now.
       You’ve heard from the team, so I won’t be repetitive but what we found compelling
       is that: A, the market is growing significantly and continues to grow on a basis that
       has consistency that we can actually really forecast based upon the cost structure of
       U.S. healthcare. We can do so because the company has 100% contracted revenues.
       We can do so because the customers have long-term relationships, 75% of which
       are more than three years in terms of contract length, but all of them have long and
       deep historical relationships.

       We also can be comfortable underwriting our forecasts, because the growth
       opportunity ahead is based principally upon achieving more revenues from the
       same clients using the same services. That’s very rare as I think you will understand
       that a company can grow and double their top-line by applying the same services



                                                 14
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 15 of 38




       to the same customers by taking more wallet share. We’ve also felt it’s critical in
       our prior situations and certainly in this situation, to set the balance sheet up to win.
       So as you heard from Dave, we have raised substantial capital, we have reduced
       substantially the leverage on this company.

       52.     During the question and answer portion of the Analyst Day, Defendants were asked

about the risk that a MultiPlan customer could internalize the services offered by MultiPlan.

Defendants rejected this idea, stating that it would be impracticable because of the competitive

advantages possessed by MultiPlan and the unique benefits offered by the MultiPlan platform. For

example, MultiPlan’s Chief Revenue Officer stated, “we’ve never worried about payers

internalizing some of the basic algorithms” because MultiPlan’s value-add purportedly extends

“well beyond that.” Defendant Galant likewise stated in pertinent part:

       Yeah. Look, I think this is an area that we did an enormous amount of diligence on
       as you could well imagine. The company plays this very mission critical role in the
       industry. And so we wanted to understand, what are the possible disruptors? Can
       people internalize, technically, I think that it’s very clear. People can internalize
       and create their own algorithms. The difference here, and this is really important is
       twofold. Number one, we see data across 700 payers. That data is much, much
       larger and more diverse than what any single payer has within their system. Okay.
       And so that is a massively important point of differentiation. We build our
       algorithms on a much larger data lake. And because we do that, we believe our
       products generate bigger savings, whether it’s payment integrity or analytics. Okay.

       The second thing is just the practical one, which is if a payer decides to do
       everything on their own. Their ability to go back to providers, and push for savings
       is fundamentally different than ours. We are the third-party independent source.
       The gold standard, if you will, of that data that we capture and analyze. And so we
       can talk to the entire industry, we don’t have to talk to anyone specific payer when
       we do that.

       And so just from a political or practical, any way you want to slice it, we are a much
       better mechanism by which payers can reduce the cost of healthcare versus doing
       it themselves. In terms of R&D, and how we think about this space. Look, we see
       the solutions that we bring to market, as Mark said, constantly evolving. And so the
       R&D dollars that we put in are going to be as you might expect, how do we take
       the algorithms, how do we take the data and be able to generate more savings from
       it, and to be able to generate better ways, if you will, for constituents to tap into us
       through licensing as an example, to improve the product.




                                                  15
           Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 16 of 38




       53.     The investor slide presentation provided during the Analyst Day stated that

MultiPlan enjoyed “Revenue and Adj. EBITDA gr[owth] at ~6% and ~9% CAGRs from 2013 to

2019, respectively.” Although it stated that there had been a slight decrease in revenues and

adjusted earnings for 2018 and 2019, the slide presentation represented that the “2018 and 2019

growth was impacted by idiosyncratic customer behavior that began in Q3 2018, with the full

impact of this behavior change felt in Q4 2018 and throughout 2019.” The slide presentation

further stated that this “idiosyncratic” behavior only impacted a small group of clients and was

“not broadly seen across MultiPlan’s over 700 payer clients.”

       54.     When asked during the Analyst Day to explain in more detail the specific customer

issue impacting MultiPlan’s 2018 and 2019 revenues, Defendant Redmond stated that the impact

related to regulatory and compliance issues affecting only a small subset of customers that had

been “resolved” in 2019. He further represented that the lost revenues would “methodically come

back into our revenue over the next few years.”

       55.     On September 18, 2020, Defendants filed with the SEC the final Proxy for the

Merger on Form DEFM14A. The Proxy stated that the Board unanimously recommended that

shareholders vote in favor of the Merger. The Proxy provided numerous purported reasons

supporting this recommendation, stating in pertinent part as follows:

              Attractive Valuation. As more fully described under “– Comparable
               Company Analysis,” the purchase price values MultiPlan at a discount to
               selected comparable companies with respect to MultiPlan’s pro forma
               implied enterprise value as a multiple of adjusted EBITDA, as well as
               MultiPlan’s pro forma implied equity value as a multiple of levered free
               cash flow, in each case, for estimated calendar year 2021.

              Reasonableness of Aggregate Consideration. Following a review of the
               financial data provided to Churchill, including MultiPlan’s historical
               financial statements and certain unaudited prospective financial
               information, Churchill’s due diligence review of the MultiPlan business, the
               views of Churchill’s financial advisors (which supported Churchill


                                                  16
    Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 17 of 38




        management’s view regarding valuation), the results of the comparable
        company analysis for the valuation metrics presented and the support for
        the valuation of MultiPlan implied by the Transactions indicated by the
        successful commitments obtained in the PIPE Investment, as well as the
        execution of the Voting and Support Agreements and the Non-Redemption
        Agreements by holders of 28,979,500 shares of Churchill’s Class A
        common stock, the Churchill Board considered the aggregate consideration
        to be paid and determined that the aggregate consideration was reasonable
        in light of such data and financial information.

       Opportunities for Growth in Revenues, Adjusted EBITDA and Free Cash
        Flow. With a strategic plan that involves providing MultiPlan’s existing
        services to its existing customers, refining MultiPlan’s existing products to
        increase healthcare expense affordability, extending MultiPlan’s platform
        for new use cases and expanding MultiPlan’s platform for new business
        models (as further described in “Information about MultiPlan – Our
        Strategy”), the Churchill Board believed that MultiPlan, on a pro forma
        basis, could achieve (i) 11-15% annual revenue growth (as compared to 6-
        8%, if MultiPlan just de-levered as a result of the Transactions and did not
        implement the strategic plan) representing up to $1.15 billion in incremental
        revenue and (ii) a 72-77% margin for adjusted EBITDA (as compared to
        75-80%, if MultiPlan just de-levered as a result of the Transactions and did
        not implement the strategic plan) which would result in an illustrative
        estimated range for adjusted EBITDA in 2025 of approximately $1.275
        billion to $1.395 billion, in the case of each of clauses (i) and (ii), assuming
        successful implementation of the anticipated enhance, extend and expand
        strategy within 3 -5 years after implementing the applicable initiatives. The
        Churchill Board believed that the pro forma business could achieve levered
        free cash flow conversion of 60-70%, assuming successful implementation
        of the enhance, extend and expand strategy (representing an illustrative
        estimated range for levered free cash flow in 2025 of approximately $750
        million to $925 million), depending upon MultiPlan’s investment decisions
        and capital structure.

       Industry Leadership in End-to-End Healthcare Cost Management and
        Value-Add Claims Payment Processing in the U.S. Healthcare Industry
        as measured by revenue and claims processed. MultiPlan is a leading
        value-added provider of data analytics and technology-enabled end-to-end
        cost management solutions to the U.S. healthcare industry as measured by
        revenue and claims processed with strong fundamentals and a 40-year track
        record of driving healthcare affordability and delivering value to its
        customers. Its operations include approximately 1.2 million providers under
        contract, more than 700 payer customers and more than 60 million
        consumers on its platform. The Churchill Board believed that MultiPlan’s
        vast network, comprehensive and diverse data, intellectual property, and




                                          17
           Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 18 of 38




               proprietary algorithms position it for significant strategic and financial
               flexibility to accelerate growth.

              Business and Financial Condition and Prospects. After conducting
               extensive due diligence, along with their familiarity with MultiPlan’s
               business from prior commercial experiences, the Churchill Board and
               Churchill management had knowledge of, and were familiar with,
               MultiPlan’s business, financial condition, results of operations (including
               favorable free cash flow generation and current EBITDA margins, as well
               as the recurring nature of MultiPlan’s revenues) and future growth
               prospects. The Churchill Board considered the results of the due diligence
               review of MultiPlan’s business, including its comprehensive and diverse
               data, intellectual property and network assets, its payor customers, its ability
               to enhance, extend and expand its platform, the potential impact of COVID-
               19 on its business, as well as Churchill management having had the
               opportunity to communicate with senior leaders of several large customers
               of MultiPlan to better understand the quality and nature of those
               relationships, as well as the competitive environment in which MultiPlan
               operates. The Churchill Board also discussed MultiPlan’s current prospects
               for growth in executing upon and achieving its business plan, and its ability
               expand the reach of its proprietary platform by integrating new data
               sources/algorithms, improving API depth and quality, and operationalizing
               a licensing driven business model to partner with existing software and
               financial services companies targeting providers and consumers.

                                                ***

              MultiPlan Being an Attractive Target. The Churchill Board considered the
               fact that MultiPlan (i) is of a size relevant to the public marketplace, (ii) has
               a strong existing management team, (iii) has a significant total addressable
               market and growth expansion opportunities, (iv) provides an opportunity
               for operational improvement and (v) would benefit from the consummation
               of the Transactions as a result of becoming a public company and de-
               leveraging, which the Churchill Board believed would improve MultiPlan’s
               ability to grow, including through acquisitions.

       56.     The Proxy listed an evaluation of the purportedly favorable “competitive

landscape” as a primary consideration underpinning the Board’s recommendation that

shareholders vote in favor of the Merger. Although the Proxy mentioned the importance of

competition to MultiPlan’s business and prospects and purported to identify MultiPlan’s most

significant competitors, it did not list Naviguard or UnitedHealthcare as a potential competitive




                                                  18
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 19 of 38




threat. The Proxy also provided various “competitive strengths” which it claimed “position

[MultiPlan] for future growth,” stating in pertinent part as follows:

       Long-standing customer relationships. We believe that we have strong
       relationships with our customers, which include substantially all of the largest
       health plans. We have a diversified customer base and long-standing relationships
       with our top customers. Our top ten customers have been customers for an average
       of 25 years. Our contracts with large customers generally have terms of three to
       five years while other contracts have terms of one year that include automatic
       renewals (although most contracts permit early termination without penalty and
       with short notice periods). Once a contract is signed with a payor, we have typically
       retained that customer for many years, and the volume of claims repriced typically
       continues to grow as we introduce new services or receive more claims by
       strengthening electronic data interchange (“EDI”) connectivity or deepening
       penetration. Our customer relationships are further strengthened by high switching
       costs for our customers as MultiPlan is both electronically linked to customers in
       their time-sensitive claims processing functions and its logo is often featured on
       commercial customers’ membership cards when networks are used.

       Proprietary, scalable and secure IT platform. We believe that our IT platform
       provides us with a substantial competitive advantage. Recently, we have made
       significant investments in upgrading our IT infrastructure which is certified under
       HITRUST, NIST and AICPA SOC programs and in May 2020 was rated #1 among
       healthcare companies by BitSight, an IT security rating organization. This upgrade
       enables us to automatically process and store significantly more transactions and
       greatly improve our capacity to serve our customers. It is designed for high
       throughput: our proprietary network repricing application is capable of returning
       approximately 99.96% of network claims to our payor customers within one
       business day. For example, in our payment integrity and MRA services we return
       99.4% and 96.3% of claims within one day. We also have implemented
       connectivity via EDI (the sending and receiving of claims data between entities in
       an agreed upon electronic format) or direct web service integration with all of our
       top customers. In the year ended December 31, 2019, nearly all of the claims
       processed in our system were received via EDI or direct web service integration.
       As we process more claims through EDI and direct web service integration, our
       electronic integration with customers results in substantial back office
       interconnectivity and considerably reduces complexity and processing failures. As
       our IT platform is scalable, it is able to absorb significant increases in volume at
       minimal marginal costs. Today our platform accesses historical claims data for 1
       billion claims and processes 370,000 claims per day with the capacity to grow
       substantially within our current infrastructure.

       Comprehensive Services. We believe the combination of our Analytics-Based,
       Network-Based and Payment Integrity services is the most comprehensive in the
       industry. Our network of providers includes approximately 5,600 hospitals,



                                                 19
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 20 of 38




       164,000 ancillary facilities, and 1,075,000 practitioners. We employ approximately
       450 negotiators and support staff, 100 clinicians, medical coders, data scientists and
       others dedicated to creating payment integrity analytic algorithms, and over 600 IT
       and 500 operations and service staff focused on MRA and the back-end services
       associated with all three solution areas. In 2019 these services reduced claims worth
       over $45 billion in charges. Moreover, the solutions are highly customizable, so
       payors can use them in any combination and in any order to achieve the objectives
       each of their customers seek.

       Strong cash flow generation. We have historically been able to generate strong
       cash flow from operations less capital expenditures because of low capital
       expenditure requirements and minimal working capital needs. For example,
       MultiPlan’s capital expenditures as a percentage of revenues were less than 7% in
       each of the last three fiscal years. Our current strategy may require moderate
       additional capital investment in the near future as our internally developed IT
       platform is highly scalable. Our ability to generate strong and consistent cash flow
       has historically enabled us to invest in our operations, opportunistically reduce our
       debt and pursue attractive growth opportunities.

       Proven and experienced management team. Our chief executive officer, chief
       financial officer and chief revenue officer have over 100 years of combined
       experience managing and leading companies in the healthcare cost management
       industry. Despite significant payor consolidation over the past several years, our
       management team has continued to develop new revenue opportunities, expand our
       margins and strengthen our customer relationships. In addition, our management
       team has successfully grown our operations in size and profitability through a
       combination of focused network and product expansion, cost initiatives and
       acquisitions. Our management team also has a successful track record of acquiring,
       integrating and managing healthcare businesses.

       Limited legal and regulatory risks. We believe that each of MultiPlan’s service
       offerings bears less risk than other healthcare businesses that bear insurance risk
       and bill federal healthcare programs or directly provide care. While we support our
       customers that are regulated entities, we generally are not directly regulated or face
       significantly lower levels of regulatory complexity. We function as a transaction
       processor and we believe we have limited risk for services or billing.

       57.     The Proxy discussed the material importance to MultiPlan of its largest customers,

but failed to disclose any loss of business from these customers. Instead, the Proxy highlighted

that MultiPlan had recently grown its revenue share attributable to its largest two customers from

50% in 2018 to 55% in 2019. The Proxy stated in pertinent part as follows:




                                                20
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 21 of 38




       Customer Concentration

       Two customers individually accounted for 35% and 20% of revenues during the
       year ended December 31, 2019. During the year ended December 31, 2018, two
       customers individually accounted for 30% and 20% of revenues. During the year
       ended December 31, 2017, two customers individually accounted for 31% and 18%
       of revenues. The loss of the business of one or more of the Company’s larger
       customers could have a material adverse effect on the Company’s results of
       operations.

       58.     The Proxy also provided certain revenue and earnings information for MultiPlan,

stating that MultiPlan was projected to achieve between $1.085 billion and $1.125 billion in total

revenue, between $845 million and $975 million in adjusted EBITDA, and between $425 million

and $450 million in levered cash flow in 2021.

       59.     The statements referenced in ¶¶ 49-58 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operations, and compliance policies.               Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) MultiPlan

was losing tens of millions of dollars in sales and revenues to Naviguard, a competitor created by

one of MultiPlan’s largest customers, UnitedHealthcare, which threatened up to 35% of the

Company’s sales and 80% of its levered cash flows by 2022; (ii) sales and revenue declines in the

quarters leading up to the Merger were not due to “idiosyncratic” customer behaviors as

represented, but rather due to a fundamental deterioration in demand for MultiPlan’s services and

increased competition, as payors developed competing services and sought alternatives to

eliminating excessive healthcare costs; (iii) MultiPlan was facing significant pricing pressures for

its services and had been forced to materially reduce its take rate in the lead up to the Merger by

insurers, who had expressed dissatisfaction with the price and quality of MultiPlan’s services and

balanced billing practices, causing the Company to cut its take rate by up to half in some cases;




                                                 21
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 22 of 38




(iv) as a result of all the foregoing, MultiPlan was set to continue to suffer from revenues and

earnings declines, increased competition, and deteriorating pricing dynamics following the

Merger; (v) as a result of all the foregoing, MultiPlan was forced to seek continued revenue growth

and to improve its competitive positioning through pricey acquisitions, including through the

purchase of HST for $140 million at a premium price from a former MultiPlan executive only one

month after the Merger; (vi) as a result of all the foregoing, Churchill III investors had grossly

overpaid for the acquisition of MultiPlan in the Merger, and MultiPlan’s business was worth far

less than represented to investors; and (vii) as a result of all the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

                                       The Truth Emerges

       60.     On November 11, 2020, just one month after the close of the Merger, short research

investment firm Muddy Waters published a report on Churchill III titled “MultiPlan: Private

Equity Necrophilia Meets The Great 2020 Money Grab” (the “Muddy Waters Report”). The

Muddy Waters Report was based on extensive non-public sources such as interviews with former

MultiPlan executives and other industry experts, as well as proprietary analysis. The Muddy

Waters Report revealed that MultiPlan was in the process of losing its largest client,

UnitedHealthcare, which was estimated to cost the Company up to 35% of its revenues and 80%

of its levered free cash flow within two years.

       61.     According to the Muddy Waters Report, MultiPlan was in significant financial

decline because of its fundamentally flawed business model, which profited from excessively high

healthcare costs. UnitedHealth had purportedly launched a competitor, Naviguard, to reduce its

business with MultiPlan and bring the over-priced and conflicted services offered by MultiPlan in-

house. The Muddy Waters Report also accused MultiPlan of obscuring its deteriorating financial

position in presentations to investors by, among other things, manipulating cash reserves to show


                                                  22
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 23 of 38




inflated earnings figures in the years leading up to the Merger. The Muddy Waters Report also

stated that MultiPlan had suffered from material, undisclosed pricing pressures that had caused it

to slash the “take rate” it charged customers in half in some instances and falsely characterized

revenue declines as “idiosyncratic” when in fact they were due to sustained, negative pricing trends

afflicting MultiPlan’s business.

       62.     The Muddy Waters Report further stated that MultiPlan’s four previous private

equity firm owners had “loot[ed] the business” for cash in the lead up to the Merger. According

to the Muddy Waters Report, the sale to Churchill III was necessitated because MultiPlan’s private

equity owners could not find anyone else willing to buy the failing business after these deep cuts,

which had resulted in deteriorating service quality and increased customer complaints. The Muddy

Waters Report quoted two former MultiPlan executives who spoke about the private equity

stewardship of the Company right before the Merger, which had purportedly left Churchill III’s

unwitting shareholders “hold[ing] the bag.” These former MultiPlan executives stated in pertinent

part as follows:

       Former [MultiPlan] Executive A:

       Their thinking wasn’t, ‘How do we innovate?’. It was, ‘How do we continue to cut
       this to the bone so we can sell it for as much as possible?’. . . ‘How do we play the
       game of just having enough resources to keep the lights on?’ The hope was, there
       was going to be one more [flip].”

       “You start to get into those levels of those valuation where you get bought for 7.5
       [billion] and you’re saying, ‘we’re not going to sell this for less than 10.’ There’s
       a lot of things you can buy for 10 billion dollars, a lot of good things, especially if
       you’re a strategic . . . I didn’t think they’d have another go of just selling the
       company outright.”

       Former [MultiPlan] Executive B:

       “When we were at MultiPlan, we all were like, ‘Who’s going to hold the bag?’
       Who’s going to be stuck with the chair? We figured it was going to be H&F, and




                                                 23
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 24 of 38




       it’s . . . yeah. It’s no secret that H&F have tried to flip this numerous times. The
       debts are due and they need cash, I guess.”

       63.     The Muddy Waters Report stated that the decline in MultiPlan’s sales left the

Company “no choice but to try to buy some form of revenue growth to mask eroding

fundamentals.” Indeed, MultiPlan had just recently announced the acquisition of healthcare

technology company HST for $140 million, which performed similar functions to those offered by

Naviguard.    The Muddy Waters Report described HST as “an attempt to buy an inferior,

significantly smaller Naviguard stand-in, and at a premium price” from a former MultiPlan

executive.

       64.     As a result of this news, the price of Churchill III securities plummeted. By

November 12, 2020, the price of Churchill III Class A common stock fell to a low of just $6.12

per share, nearly 40% below the price at which shareholders could have redeemed their shares at

the time of the shareholder vote on the Merger.

       65.     The price of Churchill III stock has remained depressed despite MultiPlan’s efforts

to deny the allegations of the Muddy Waters Report, indicating that the market finds the allegations

credible and compelling. In fact, MultiPlan has confirmed that revenues from UnitedHealthcare

declined year-over-year in the third fiscal quarter of 2020, as the Company’s overall revenues

declined 9%. MultiPlan has also continued to make expensive acquisitions as predicted by the

Muddy Waters Report. In addition to HST, on January 21, 2021, MultiPlan announced the

acquisition of payment integrity specialist Discovery Health Partners for $155 million plus

transaction costs.

                                      NO SAFE HARBOR

       66.     Defendants’ “Safe Harbor” warnings accompanying their purportedly forward-

looking statements issued during the Class Period were ineffective to shield those statements from



                                                  24
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 25 of 38




liability. Because most if not all of the false and misleading statements related to existing facts or

conditions, the Safe Harbor has no applicability. To the extent that known trends should have been

included in the Company’s financial reports prepared in accordance with Generally Accepted

Accounting Principles, they are excluded from the protection of the statutory Safe Harbor. 15

U.S.C. § 78u-5(b)(2)(A).

        67.     Defendants are also liable for any false or misleading forward-looking statements

pleaded because, at the time each forward-looking statement was made, the speaker knew the

forward-looking statement was false or misleading and the forward-looking statement was

authorized and/or approved by an executive officer and/or director of Churchill III or MultiPlan

who knew that the forward-looking statement was false.              In addition, the forward-looking

statements were contradicted by existing, undisclosed material facts that were required to be

disclosed so that the forward-looking statements would not be misleading. Finally, most of the

purported “Safe Harbor” warnings were themselves misleading because they warned of “risks”

that had already materialized or failed to provide any meaningful disclosures of the relevant risks.

                                        LOSS CAUSATION

        68.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Churchill III

securities and operated as a fraud or deceit on purchasers of Churchill III securities. As detailed

above, when the truth about Defendants’ misconduct was revealed over time, the value of the

Company’s securities declined precipitously as the prior artificial inflation no longer propped up

the price of the securities. The declines in the price of Churchill III securities were the direct result

of the nature and extent of Defendants’ fraud finally being revealed to investors and the market.

The timing and magnitude of the share price declines negate any inference that the losses suffered

by Plaintiff and other members of the Class (defined below) were caused by changed market


                                                   25
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 26 of 38




conditions, macroeconomic or industry factors, or Company-specific facts unrelated to

Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiff and other

Class members, was a direct result of Defendants’ fraudulent scheme to artificially inflate the price

of the Company’s securities and the subsequent significant decline in the value of the Company’s

securities when Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

       69.     At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by Plaintiff and

other Class members. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of Churchill III’s business, operations, competition, and

financial condition, as alleged herein. Throughout the Class Period, Defendants issued materially

false and misleading statements and omitted material facts necessary to make Defendants’

statements not false or misleading, causing the price of Churchill III’s securities to be artificially

inflated. Plaintiff and other Class members purchased Churchill III securities at artificially inflated

prices, causing them to suffer damages as complained of herein.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       70.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of: (i) all purchasers of Churchill III securities during the Class Period who

were damaged thereby; and (ii) all holders of Churchill III Class A common stock entitled to vote

on the Merger (the “Class”). Excluded from the Class are Defendants and their families, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns, and any entity in which Defendants

have or had a controlling interest.

       71.     The Class is so numerous that joinder of all members is impracticable. Throughout

the Class Period, Churchill III securities were actively traded on the NYSE. Upon information


                                                  26
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 27 of 38




and belief, these shares are held by hundreds or thousands of individuals located geographically

throughout the country.

       72.       There are questions of law and fact that are common to the Class, including:

                  whether Defendants omitted and/or misrepresented material facts;

                  whether Defendants violated Section 14(a) of the Exchange Act by
                   misrepresenting or omitting material information in the Proxy;

                  whether, in violation of Section 10(b) of the Exchange Act, Defendants knew or
                   recklessly disregarded that their statements were false;

                  whether the Blank Check Sponsor Defendants and the Individual Defendants are
                   liable as “controlling persons” under Section 20(a) of the Exchange Act;

                  whether the prices of Churchill III securities were artificially inflated during the
                   Class Period; and

                  whether Plaintiff and the other members of the Class were injured as a result of
                   Defendants’ misconduct and the extent of and appropriate measure of damages.

       73.       Plaintiff’s claims are typical of the claims of the other members of the Class, and

Plaintiff is not subject to any atypical claims or defenses. Plaintiff is committed to prosecuting

this action and has retained competent counsel experienced in litigation of this nature. Plaintiff

has the same interests as the other members of the Class. Accordingly, Plaintiff is an adequate

representative of the Class and will fairly and adequately protect the interests of the Class.

       74.       Prosecution of individual actions would create a risk of inconsistent adjudications.

A class action is superior to other available methods for the fair and efficient adjudication of this

controversy.

       75.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

                  Churchill III securities met the requirements for listing and were listed and
                   actively traded on the NYSE during the Class Period, a highly efficient and
                   automated market;


                                                   27
           Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 28 of 38




                  according to the Company’s Form 10-Q filed on November 13, 2020, there were
                   over 667 million Churchill III Class A common shares outstaring as of November
                   11, 2020, demonstrating a very active and broad market for the Churchill III
                   securities;

                  as a regulated issuer, Churchill III filed periodic public reports with the SEC;

                  Churchill III regularly communicated with public investors via established
                   market communication mechanisms, including the regular dissemination of
                   releases on national circuits of major newswire services, the Internet, and other
                   wide-ranging public disclosures; and

                  unexpected material news about Churchill III was rapidly reflected in and
                   incorporated into the Company’s securities prices during the Class Period.

       76.       As a result of the foregoing, the market for Churchill III securities promptly

digested current information regarding Churchill III from publicly available sources and reflected

such information in the prices for Churchill III securities.        Under these circumstances, all

purchasers of Churchill III securities during the Class Period suffered similar injury through their

purchase of Churchill III securities at artificially inflated prices, and a presumption of reliance

applies.

       77.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

       78.       Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                  28
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 29 of 38




       79.        During the Class Period, Defendants disseminated or approved the false or

misleading statements specified above, which they knew or recklessly disregarded were

misleading in that they contained misrepresentations and failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

       80.        Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder in that they, directly and indirectly, by the use of the means or

instrumentality of interstate commerce, or the mails or facility of a national securities exchange:

                   employed devices, schemes, and artifices to defraud;

                   made untrue statements of material fact or omitted to state material facts
                    necessary in order to make the statements made, in light of the circumstances
                    under which they were made, not misleading; or

                   engaged in acts, practices, and a course of business that operated as a fraud or
                    deceit upon Plaintiff and others similarly situated in connection with their
                    purchases of Churchill III securities during the Class Period.

       81.        Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Churchill III securities. Plaintiff and the Class

would not have purchased Churchill III securities at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

       82.        By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

Act, and Rule 10b-5 promulgated thereunder.

       83.        As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their purchases of Churchill III

securities during the Class Period.




                                                   29
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 30 of 38




                                            COUNT II

 (Violations of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants)

       84.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       85.     This Count does not sound in fraud. Plaintiff does not allege that Defendants had

scienter or fraudulent intent for the purposes of this Count as they are not elements of a Section

14(a) claim.

       86.     SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, promulgated pursuant to Section 14(a) of

the Exchange Act, provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or
       oral, containing any statement which, at the time and in the light of the
       circumstances under which it is made, is false or misleading with respect to any
       material fact, or which omits to state any material fact necessary in order to make
       the statements therein not false or misleading or necessary to correct any statement
       in any earlier communication with respect to the solicitation of a proxy for the same
       meeting or subject matter which has become false or misleading.

       87.     Defendants prepared and disseminated the false and misleading Proxy specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder.

       88.     By virtue of their positions within Churchill III, the Blank Check Sponsor

Defendants and/or MultiPlan and their due diligence regarding the Merger, Defendants were aware

of this information and of their duty to disclose this information in the Proxy. The Proxy was

prepared, reviewed, and/or disseminated by Defendants. The Proxy misrepresented and/or omitted

material facts, as detailed above. Defendants were at least negligent in filing the Proxy with these

materially false and misleading statements.


                                                30
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 31 of 38




       89.     As stated herein, the Proxy contained untrue statements of material fact and omitted

to state material facts necessary to make the statements made not misleading in violation of Section

14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. The Proxy was an

essential link in the consummation of the Merger. Defendants also failed to correct the Proxy prior

to the Merger and the failure to update and correct false statements is also a violation of Section

14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       90.     As a direct result of Defendants’ negligent preparation, review, and dissemination

of the false and/or misleading Proxy, Plaintiff and the Class were precluded from exercising their

right to seek redemption of their Churchill III shares prior to the Merger on a fully informed basis

and were induced to vote their shares and accept inadequate consideration in connection with the

Merger. The false and misleading Proxy used to obtain shareholder approval of the Merger

deprived Plaintiff and the Class of their right to a fully informed shareholder vote in connection

therewith and the full and fair value for their Churchill III shares. At all times relevant to the

dissemination of the materially false and/or misleading Proxy, Defendants were aware of and/or

had access to the true facts concerning the true value of MultiPlan, which was far below the assets

that shareholders received in the Merger.       Thus, as a direct and proximate result of the

dissemination of the false and misleading Proxy that Defendants used to obtain shareholder

approval of and thereby consummate the Merger, Plaintiff and the Class have suffered damages

and actual economic losses in an amount to be determined at trial.

       91.     The omissions and false and misleading statements in the Proxy were material in

that a reasonable stockholder would have considered them important in deciding how to vote on

the Merger. In addition, a reasonable investor would view a full and accurate disclosure as




                                                31
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 32 of 38




significantly altering the “total mix” of information made available in the Proxy and in other

information reasonably available to stockholders.

       92.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9(a) promulgated thereunder.

                                            COUNT III

     (Violations of Section 20(a) of the Exchange Act Against the Blank Check Sponsor
                          Defendants and the Individual Defendants)

       93.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       94.     Section 20(a) of the Exchange Act imposes liability on “[e]very person who,

directly or indirectly, controls any person liable under any provision of” the Exchange Act or any

of the rules promulgated thereunder. Such “controlling persons” are “liable jointly and severally

with and to the same extent as such controlled person to any person to whom such controlled

person is liable . . . unless the controlling person acted in good faith and did not directly or

indirectly induce the act or acts constituting the violation or cause of action.”

       95.     The Blank Check Sponsor Defendants and the Individual Defendants were

controlling persons of Churchill III and/or MultiPlan, as detailed herein, within the meaning of

Section 20(a) of the Exchange Act.

       96.     The Individual Defendants, by virtue of their high-level positions as officers and/or

directors of Churchill III, the Blank Check Sponsor Defendants, and/or MultiPlan, participated in

the operation and management of Churchill III, the Blank Check Sponsor Defendants, and/or

MultiPlan, and conducted and participated, directly and indirectly, in the conduct of the

companies’ business affairs, and therefore exercised general control over the operations of

Churchill III, the Blank Check Sponsor Defendants, and MultiPlan. The Individual Defendants



                                                 32
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 33 of 38




had the power to influence and control and did influence and control, directly or indirectly, the

decision-making of Churchill III, the Blank Check Sponsor Defendants, and MultiPlan, including

the identification of target companies to be acquired by Churchill III, the evaluation of MultiPlan,

and the content and dissemination of the Proxy and the statements that Plaintiff contends were

false and misleading during the Class Period, as detailed herein.

       97.     Likewise, the Blank Check Sponsor Defendants, as the sponsors of the IPO,

Churchill III, and the Merger, and due to their influence and control over the Board, ownership of

Churchill III shares, and historical relationships with Churchill III’s management, exercised

general control over the operations of the Company and its business affairs. The Blank Check

Sponsor Defendants, either directly or indirectly through their affiliates, established Churchill III,

selected Churchill III’s management and the members of the Board, granted themselves substantial

benefits in the IPO and the Merger, participated in the identification of target companies to be

acquired by Churchill III, evaluated MultiPlan, and influenced and controlled the drafting of the

Proxy, which Plaintiff contends was false and misleading, among other materially false and

misleading statements issued by Churchill III during the Class Period.

       98.     The Blank Check Sponsor Defendants and the Individual Defendants, by virtue of

their positions as owners, officers, and/or directors of Churchill III and/or MultiPlan, had the power

or ability to control the issuance, publication, and contents of the Proxy and the other statements

by Churchill III and/or MultiPlan as detailed herein. The Blank Check Sponsor Defendants and

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Merger. The Proxy purports to describe the various issues and information that the Blank Check

Sponsor Defendants and the Individual Defendants reviewed and considered concerning the

Merger. The Blank Check Sponsor Defendants and the Individual Defendants, by virtue of their




                                                 33
         Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 34 of 38




positions as owners, officers, and/or directors of Churchill III and/or MultiPlan, had the ability to

prevent the issuance of the materially misleading Proxy and actionable statements made to

investors during the Class Period as detailed herein, or to cause these statements to be corrected

so that they were not in violation of the Exchange Act.

       99.     By virtue of the foregoing, the Blank Check Sponsor Defendants and the Individual

Defendants violated Section 20(a) of the Exchange Act, and Plaintiff is entitled to relief.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Determining that this action is a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a Class representative under Rule 23 of the Federal Rules of

Civil Procedure, and Plaintiff’s counsel as Lead Counsel;

       B.      Awarding compensatory damages in favor of Plaintiff and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Declaring that the Proxy distributed by Defendants to shareholders was materially

false and misleading, in violation of Rule 14a-9 and Section 14(a) of the Exchange Act;

       D.      Awarding Plaintiff and the Class members pre-judgment and post-judgment

interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs; and

       E.      Awarding such other relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: March 5, 2021




                                                   34
Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 35 of 38




                                   Respectfully submitted,

                                   POMERANTZ LLP
                                   /s/ Jeremy A. Lieberman
                                   Jeremy A. Lieberman
                                   J. Alexander Hood II
                                   James M. LoPiano
                                   600 Third Avenue
                                   New York, New York 10016
                                   Telephone: (212) 661-1100
                                   Facsimile: (212) 661-8665
                                   jalieberman@pomlaw.com
                                   ahood@pomlaw.com
                                   jlopiano@pomlaw.com

                                   POMERANTZ LLP
                                   Patrick V. Dahlstrom
                                   10 South La Salle Street, Suite 3505
                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   pdahlstrom@pomlaw.com

                                   BRONSTEIN, GEWIRTZ &
                                   GROSSMAN, LLC
                                   Peretz Bronstein
                                   60 East 42nd Street, Suite 4600
                                   New York, New York 10165
                                   Telephone: (212) 697-6484
                                   Facsimile: (212) 697-7296
                                   peretz@bgandg.com

                                   Attorneys for Plaintiff




                              35
DocuSign Envelope ID: 953F3529-EED6-4154-AAE5-DFCCAC12CEFC
                      Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 36 of 38



                                                 CERTIFICATION PURSUANT
                                               TO FEDERAL SECURITIES LAWS

                                Justin Verger
                    1.       I, __________________________________________, make this declaration pursuant to

            Section 27(a)(2) of the Securities Act of 1933 (the “Securities Act”) and/or Section 21D(a)(2) of the

            Securities Exchange Act of 1934 (the “Exchange Act”) as amended by the Private Securities Litigation

            Reform Act of 1995.

                    2.       I have reviewed a Complaint against MultiPlan Corp. f/k/a Churchill Capital Corp. III

            (“Churchill III” or the “Company”) and authorize the filing of a comparable complaint on my behalf.

                    3.       I did not purchase or acquire Churchill III securities at the direction of plaintiffs’ counsel

            or in order to participate in any private action arising under the Securities Act or Exchange Act.

                    4.       I am willing to serve as a representative party on behalf of a Class of: (i) all purchasers of

            Churchill III securities during the Class Period as specified in the Complaint; and (ii) all holders of Churchill

            III Class A common stock entitled to vote on the Merger as specified in the Complaint; including providing

            testimony at deposition and trial, if necessary. I understand that the Court has the authority to select the

            most adequate lead plaintiff in this action.

                    5.       The attached sheet lists: (i) all of my transactions in Churchill III securities during the Class

            Period as specified in the Complaint; and (ii) all of my holdings of Churchill III Class A common stock

            entitled to vote on the Merger as specified in the Complaint.

                    6.       During the three-year period preceding the date on which this Certification is signed, I have

            not served or sought to serve as a representative party on behalf of a class under the federal securities laws.

                    7.       I agree not to accept any payment for serving as a representative party on behalf of the

            Class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs

            and expenses directly relating to the representation of the Class as ordered or approved by the Court.
DocuSign Envelope ID: 953F3529-EED6-4154-AAE5-DFCCAC12CEFC
                      Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 37 of 38



                    8.       I declare under penalty of perjury that the foregoing is true and correct.



                         3/3/2021 | 1:00 PM EST
            Executed _____________________________
                          (Date)



                                                               _______________________________________
                                                                      (Signature)

                                                               Justin Verger
                                                               _______________________________________
                                                                      (Type or Print Name)
        Case 1:21-cv-01965-LAK Document 1 Filed 03/05/21 Page 38 of 38



MultiPlan Corporation f/k/a/ Churchill Capital Corp III (MPLN)                Verger, Justin

                                      List of Purchases and Sales

    Transaction                                       Number of           Price Per
       Type                    Date                   Shares/Unit        Share/Unit

     Purchase                      9/25/2020                        56            $10.8600
     Purchase                      9/30/2020                        10            $10.2900
     Purchase                      10/1/2020                        34            $10.0900
